DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant is thanked for the September 15, 2021 response to the June 15, 2021 Non Final Office Action.  In particular, Applicant is thanked for addressing the Drawing Objections and accordingly the objection has been withdrawn.  Similarly, Applicant is thanked for properly identifying the flight deck air pressure sensor as 58 on page 7, line 26 of the specification; the objection has been withdrawn.  Lastly, Applicant is thanked for amending claim 5 to recite that “system components provide… air flow”1.

Reasons for Allowance
Claims 9 – 21 have been rejoined; Claims 1 – 24 are allowed.

The following is an examiner' s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein a conduit system configured to deliver air from a flight deck air supply to at least one upper nozzle and at least one lower nozzle adjacent the outer side of the flight deck doorway facing the passenger cabin.
The closes prior art, Jansson (US 4,074,620), in view of King (US 10,577,074) discloses a system for limiting infiltration of cabin air into a flight deck of an aircraft, comprising: 
at least one upper nozzle disposed adjacent to and above an outer upper edge of a flight deck doorway and directed downwardly, and at least one lower nozzle disposed adjacent to and below an outer lower edge of the flight deck doorway and directed upwardly; 
a conduit system configured to deliver air from a flight deck air supply to the upper and lower nozzles; and 
an airflow controller configured to provide sufficient air flow from the flight deck air supply to the upper and lower nozzles to create directional airstreams across gaps existing between a closed flight deck door and the upper and lower edges of the flight deck doorway, limiting infiltration of cabin air into the flight deck
but fails to disclose the above limitations of a conduit system configured to deliver air from a flight deck air supply to at least one upper nozzle and at least one lower nozzle adjacent the outer side of the flight deck doorway facing the passenger cabin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.  A few of the references of significance include:
LeBastard et al (US 10,449,844) who discloses an air curtain for a railway vehicle, comprising a control unit configured to keep the air curtain activated even when the door 18 is closed, so as to optimize the thermal insulation thereof, and thus keep the inside 12 under optimal climate control conditions (col 6, lns 33 – 38).
Kim et al (US 6,565,035) who discloses an air curtain (10) for use with an aircraft, wherein the system 10 could be used to form an air curtain at virtually any other location on the aircraft where it is desired to impede the entry of dust, dirt, smoke, chemical and biological warfare elements, insects and other airborne contaminants into the aircraft 16. (col 4, lns 12 – 19).
Graham (US 4,121,790) who discloses an air curtain (figs 4, 8: (36)) across the passenger exit doorway formed by fluid jets from perforations 38 in a tubular margin 40 or fluid ejecting tubing framing the doorway (col 3, lns 43 – 49)
Ray et al (US 9,388,996) who discloses an air curtain provided at a door (Abstract. fig 3: (2)) comprising sensors (16) used to determine whether windows 6 or DOORS 2 are open or closed and provide the information to the programmable logic controller (PLC) 19 that operates variable 
Asai et al (US 6,189,831) who discloses separating apparatuses between smoking and non-smoking areas of an airliner that may be provided with air curtains in place of the slit curtains of the curtain walls (col 11, lns 13 – 15).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/		
Examiner, Art Unit 3762	



/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        






    
        
            
        
            
        
            
    

    
        1 Specification page 7, lines 22 – 23